FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                 December 19, 2014
                                   TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

 SPENCER FOSTER,

                  Petitioner-Appellant,
                                                          No. 14-5099
 v.                                          (D.C. No. 4:11-CV-00758-JHP-PJC)
                                                      (N.D. Oklahoma)
 EMMA WATTS, Warden,

                  Respondent-Appellee.


                                          ORDER


Before KELLY, BALDOCK, and BACHARACH, Circuit Judges.



       Mr. Spencer Foster was convicted in state court on charges involving

robbery with a firearm after a felony conviction. He obtained a ten-year

suspended sentence, but the state district court order revocation and sentenced Mr.

Foster to ten years in prison. After unsuccessfully appealing in state court, Mr.

Foster sought habeas relief in federal district court. This effort also proved

unsuccessful, and he seeks to appeal the denial of habeas relief. To do so,

however, he needs a certificate of appealability. See 28 U.S.C. § 2253(c)(1)

(2012). We deny the request and dismiss the appeal.

       Mr. Foster appeals denial of relief on two of the three claims asserted in

district court:
      !      failure to conduct a revocation hearing within 20 days of his plea, and

      !      excessiveness of the ten year sentence.

      We can issue a certificate of appealability only if Mr. Foster has made “a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). To satisfy this requirement, Mr. Foster must show that

“reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or the issues presented

were ‘adequate to deserve encouragement to proceed further.’” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880,

893 n.4 (1983)), superseded by statute, Antiterrorism and Effective Death Penalty

Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214, as recognized in Slack, 529
U.S. at 483-84) (internal quotation mark omitted). Under this test, Mr. Foster

“must show that the district court’s resolution of the constitutional claim was

either ‘debatable or wrong.’” Laurson v. Leyba, 507 F.3d 1230, 1232 (10th Cir.

2007) (quoting Slack, 529 U.S. at 484).

      In the absence of waiver by the defendant, Oklahoma law requires the state

district court to conduct a revocation hearing within 20 days of a not guilty plea.

Okla. Stat. tit. 22 § 991b(A). Mr. Foster waived the 20-day requirement for the

initial revocation petition. But authorities amended that petition, and Mr. Foster

denies that he waived the 20-day provision on the amended petition.




                                          2
      This dispute, however, is immaterial. In the habeas petition, Mr. Foster

claimed only that the state district court had lost jurisdiction because of the delay.

This claim is invalid because it involves a matter of state law and the state appeals

court resolved this issue adversely to Mr. Foster. Habeas relief is warranted only

by violations of federal law, not state law, and the Oklahoma Court of Criminal

Appeals is the final arbiter on matters of Oklahoma law. See Dennis v. Poppel,

222 F.3d 1245, 1258 (10th Cir. 2000) (state-law issues not cognizable on federal

habeas review); United States v. DeGasso, 369 F.3d 1139, 1145 (10th Cir. 2004)

(state courts are the final arbiters of state law). In these circumstances, the federal

district court’s rejection of the claim is not “reasonably debatable.”

      The same is true of Mr. Foster’s challenge to the ten-year sentence. Under

Oklahoma law, the minimum sentence involved ten years, and the state court

revoked the suspended sentence and set a prison term of ten years. Imposition of

the statutory minimum was not constitutionally excessive, as explained by the

federal district court. Thus, this claim is not reasonably debatable.

      In these circumstances, we deny the request for a certificate of

appealability. In light of the absence of a certificate, we dismiss the appeal.


                                        Entered for the Court



                                        Robert E. Bacharach
                                        Circuit Judge

                                           3